DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of the species below made on 10/31/2022 is acknowledged:
(1) “a force sensor” in claim 6;
(2) “a valley point and a peak point of a differentiated first pulse wave DC component signal in the contact pressure transition period, a valley point and a peak point of a differentiated second pulse wave DC component signal in the contact pressure transition period” in claim 9;
(3) “T1-T8” in claim 10; and
(4) “blood pressure” in claim 11.
Claim Objections
Claim 1 is objected to because the word “and” should be “and” should be inserted between “flexible” and “to be.” The  limitation would then read: “…a strap connected to the main body and formed to be flexible and to be wrapped around an object…”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claim 1 uses the terms: 
“pulse wave measurer configured to measure”
“contact pressure measurer configured to measure”
Claim 4 uses the terms:
“estimating…using a pulse wave measurer”  

A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: 

Claim 1:
“pulse wave measurer configured to measure” corresponds to photoplethysmography (PPG) sensor (See [0008] of the specifications). 
“contact pressure measurer configured to measure” corresponds to a force sensor (See [0009] of the specifications).

Claim 4:
“pulse wave measurer” corresponds to a light source and a photodetector (See [0008] of the specifications).

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kassim et al. (US 20130296714 A1) in view of Botsva et al. (US 20190059752 A1).

Claim 1: Kassim teaches a pulse wave measurer configured to measure ([0001]: “The present invention relates to sensing devices…including the detection of a photoplethysmography (PPG) signal from a user”), from the object, a first pulse wave signal by using a first light of a first wavelength, and a second pulse wave signal by using a second light of a second wavelength ([0097]: “a wave emitter may comprise a plurality of LEDs” – each light emitted from a plurality of LEDs is the first and second light and they each emit a wave);  
a contact pressure measurer configured to measure a contact pressure between the object and the pulse wave measurer ([0007]: “ the inventors have discovered that a force detector may be implemented on such PPG devices”); and
a processor ([0046]: “… when executed by a computer with a processor and a memory, performs the method…) configured to extract a cardiovascular characteristic value based on the first pulse wave signal, the second pulse wave signal, and a change in the contact pressure ([118]: “PPG signal 806 in the PPG signal graph 802 is monitored while the user applies vertical downward force onto the pressure sensor 604 following a predetermined applied force profile 808 with respect to time, as shown in the applied pressure graph 804. The basic fundamental behind this analysis is to identify when the PPG signal 806 begins to display a PPG waveform (point 810) and when the PPG signal finally dies off (point 812), as these points are indirectly associated with the highest and lowest point of the blood pressure. In addition, with this analysis, the external pressure needed to achieve zero transmural pressure can be determined.” –Based on graph 802 and the explanation given in paragraph 118, it can be seen that the change in contact pressure is measured from point 810 to point 812 via the identification of the PPG signal. These points and change in pressure reflect blood pressure which serves as the cardiovascular characteristic value), and estimate cardiovascular information based on the extracted cardiovascular characteristic value (The cardiovascular information extracted from the cardiovascular characteristic value is the transmural pressure).
Although Kassim teaches using contact pressure and PPG signals to detect a cardiovascular characteristic value, Kasim does not teach a wearable device, comprising: a main body, a strap connected to the main body and formed to be flexible to be wrapped around an object.
However, Botsva in the same field of cardiovascular characteristic value sensing teaches a main body, a strap connected to the main body and formed to be flexible to be wrapped around an object (See fig. 1a and 1b and [0035] The electronic device described in this invention is assembled in a housing 102 and fixed to the user's hand by a strap 101. There is the visualization mean 103 on the front panel of the case, which is arranged in the form of a screen and the buttons 104, as a means of controlling the operation of the device. On the backside of the housing there are shown location of ECG electrodes 105, photodetector #1 106 and photodetector #2 107 (PPG #1 and PPG #2 respectively), the distance between which should be at least 20 mm”).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Kassim with Botsva and take the methodology and sensors used to Kassim and implement them into a wearable as done in Botsva as “using a wearable device for regular measurement of blood pressure simplifies the patient's health monitoring process and improves the medicare quality, and can be used, for example, to monitor chronic hypertension or a recovery process” (See [0002] of Botsva).


    PNG
    media_image1.png
    399
    659
    media_image1.png
    Greyscale








Reproduction of Figure 7 with Examiner added annotations

Claim 2: Kassim teaches wherein the processor is further configured to detect a contact pressure transition period based on the contact pressure (See Reproduction of Figure 7 of Kassim, Above and [0118]: “…the amount of applied pressure follows the profile 808 of rapid increase and gradual decrease over time…” – graph 804 depicts the contact pressure transition period), extract at least one pulse wave feature point based on the first pulse wave signal and the second pulse wave signal in the contact pressure transition period ([0118]: “The basic fundamental behind this analysis is to identify when the PPG signal 806 begins to display a PPG waveform (point 810) and when the PPG signal finally dies off (point 812)” – the points serve as the feature points), and extract the cardiovascular characteristic value  by using at least one of a pulse wave characteristic value and a contact pressure value which correspond to the at least one pulse wave feature point. ([0018]: “…these points are indirectly associated with the highest and lowest point of the blood pressure…”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kassim et al. (US 20130296714 A1) in view of Botsva et al. (US 20190059752 A1) and further in view of Wang et al. (US 20180338721 A1).

Claim 3: Kassim does not teach wherein the main body further comprises and actuator configured to control the contact pressure between the object and the pulse wave measure by adjusting a length of the strap.
However Wang teaches wherein the main body further comprises and actuator configured to control the contact pressure between the object and the pulse wave measure by adjusting a length of the strap. (Wang- “[0075]: “ Mechanisms for implemented automated tightening of a wrist watch strap are known. For example U.S. Pat. No. 8,370,998 discloses a watch strap which includes a torsion spring which generates a torsion force which rotates a pin to tighten the strap. Instead of using a torsion spring (which is not controllable by an external input), one of the actuators described above may be used to induce tightening of the strap” ).
It would have been obvious to one having ordinary skill in the art, before the effective filing date, to further modify Kassim with Wang to use an actuator to automatically tighten the strap as commonly done in the art and to provide for automatic tightening externally without the user needing to take the device on or off (see [0075] of Wang).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassim (US 20130296714 A1).

Claim 4: Kassim teaches a method of estimating cardiovascular information by using a pulse wave measurer ([0064]:” FIG. 6 is an expanded view illustration of one embodiment of a method of using the sensing device with the human finger to detect the blood pressure of the human, according to one exemplary embodiment”), the method comprising: 
measuring a first pulse wave signal from an object by using a first light of a first wavelength ([0097]: “a wave emitter may comprise a plurality of LEDs” – each light emitted from a plurality of LEDs is the first and second light and each light has a wavelength);
measuring a second pulse wave signal from the object by using a second light of a second wavelength ([0097]: “a wave emitter may comprise a plurality of LEDs” – each light emitted from a plurality of LEDs is the first and second light and each light has a wavelength);
measuring a contact pressure between the object and the pulse wave measurer ([0007]: “the inventors have discovered that a force detector may be implemented on such PPG devices”); and
extracting a cardiovascular characteristic value based on the first pulse wave signal, the second pulse wave signal, and a change in the contact pressure ([118]: “PPG signal 806 in the PPG signal graph 802 is monitored while the user applies vertical downward force onto the pressure sensor 604 following a predetermined applied force profile 808 with respect to time, as shown in the applied pressure graph 804. The basic fundamental behind this analysis is to identify when the PPG signal 806 begins to display a PPG waveform (point 810) and when the PPG signal finally dies off (point 812), as these points are indirectly associated with the highest and lowest point of the blood pressure. In addition, with this analysis, the external pressure needed to achieve zero transmural pressure can be determined.” –Based on graph 802 and the explanation given in paragraph 118, it can be seen that the change in contact pressure is measured from point 810 to point 812 via the identification of the PPG signal. These points and change in pressure reflect blood pressure which serves as the cardiovascular characteristic value), and 
estimating cardiovascular information based on the extracted cardiovascular characteristic value (The cardiovascular information extracted from the cardiovascular characteristic value is the transmural pressure).
Claim 5: Kassim teaches wherein the measuring the first pulse wave signal and the measuring the second pulse wave signal comprises:
emitting the first light and the second light onto the object ([0097]: “a wave emitter may comprise a plurality of LEDs” – each light emitted from a plurality of LEDs is the first and second light); and
measuring the first pulse wave signal and the second pulse wave signal by receiving the first light and second light which are reflected or scattered from the object, respectively ([0036]: “…providing a wave detector for detecting the emitted waves that are reflected from the surface emitting waves to a surface from a wave emitter”). 
Claim 6: Kassim teaches wherein the measuring the contact pressure comprises measuring the contact pressure by using a force sensor ([0079]: “The force sensor 118 can be provided as a flexible printed circuit that senses contact force and provides the associated electrical signal to the printed circuit board 112 via the electrical connectors at one end of the force sensor 118 (not shown in FIG. 1)”).
Claim 7: Kassim teaches wherein the extracting the cardiovascular characteristic value comprises:
detecting a contact pressure transition period based on the contact pressure ((See Reproduction of Figure 7 of Kassim, Above and [0118]: “…the amount of applied pressure follows the profile 808 of rapid increase and gradual decrease over time…” – graph 804 depicts the contact pressure transition period), 
extracting at least one pulse wave feature point based on the first pulse wave signal and the second pulse wave signal in the contact pressure transition period ([0118]: “The basic fundamental behind this analysis is to identify when the PPG signal 806 begins to display a PPG waveform (point 810) and when the PPG signal finally dies off (point 812)” – the points serve as the feature points); and 
extracting the cardiovascular characteristic value by using at least one of a pulse wave characteristic value and a contact pressure value which correspond to the at least one pulse wave feature point ([0018]: “…these points are indirectly associated with the highest and lowest point of the blood pressure…”).
Claim 8: Kassim teaches wherein the contact pressure transition period comprises a contact pressure increasing period and a contact pressure decreasing period (See Reproduction of Figure 7 of Kassim, Above and [0118]: “…the amount of applied pressure follows the profile 808 of rapid increase and gradual decrease over time…”).
Claim 9: Kassim teaches wherein the extracting the at least one pulse wave feature point comprises extracting, as the at least one pulse wave feature point, a valley point and a peak point of a differentiated first pulse wave DC component signal in the contact pressure transition period (See Reproduction of Fig. 7 above showing valley and peak points of the DC component signal).
Claim 10: Kassim teaches wherein the extracting the cardiovascular characteristic value comprises extracting the cardiovascular characteristic value based on at least one of T1, T2, T3, T4, T5, T6, T7 and T8 of the first pulse wave signal and the second pulse wave signal (See Reproduction of Fig. 7 Below which explains T1-T8. Additionally Kassim explains that ([0097]: “a wave emitter may comprise a plurality of LEDs” – each light emitted from a plurality of LEDs is the first and second light and the pulses are repeated for each wavelength in figure 7).

    PNG
    media_image2.png
    674
    1206
    media_image2.png
    Greyscale

Reproduction of Fig. 7 with T1-T8 Explained.

wherein T1 denotes time of a valley point of a first pulse wave direct current (DC) component signal in a contact pressure increasing period (See Reproduction of Fig. 7); 
T2 denotes time of a peak point of a first pulse wave DC component signal in the contact pressure increasing period (See Reproduction of Fig. 7);
T3 denotes time of a valley point of a second pulse wave DC component signal in the contact pressure increasing period (See Reproduction of Fig. 7);
T4 denotes time of a peak point of the second pulse wave DC component signal in the contact pressure increasing period (See Reproduction of Fig. 7);
T5 denotes time of a valley point of the first pulse wave DC component signal in a contact pressure decreasing period (See Reproduction of Fig. 7);
T6 denotes time of a peak point of the first pulse wave DC component signal in the contact pressure decreasing period (See Reproduction of Fig. 7);
T7 denotes time of a valley point of the second pulse wave DC component signal in the contact pressure decreasing period (See Reproduction of Fig. 7); and 
T8 denotes time of a peak point of the second pulse wave DC component signal in the contact pressure decreasing period (See Reproduction of Fig. 7).
Claim 11: Kassim teaches wherein the cardiovascular information comprises blood pressure:  ([0018]: “…these points are indirectly associated with the highest and lowest point of the blood pressure…”).
Claim 12: Kassim teaches wherein the object is a user of the pulse wave measurer ([118]: “PPG signal 806 in the PPG signal graph 802 is monitored while the user applies vertical downward force onto the pressure sensor 604 following a predetermined applied force profile 808 with respect to time, as shown in the applied pressure graph 804”), and 
wherein the method further comprises generating and outputting guide information about an action of the user for estimating the cardiovascular information ([0107]: “Similarly, the GUI may simply display words telling the user to "Apply More Pressure, "Apply Less Pressure," or "Apply the Same Amount of Pressure"”). 
Claim 13: Kassim teaches comprising controlling the contact pressure between the object and the pulse wave measurer ([0107]: “Similarly, the GUI may simply display words telling the user to "Apply More Pressure, "Apply Less Pressure," or "Apply the Same Amount of Pressure"”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

	
/JASON M IP/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).